DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2017/0201101) in view of FILES (US 2020/0161872) and further in view of PLAG (US 2018/0269693).
 	Regarding claim 1, YANG discloses a charger (110, Figs. 1 and 2), comprising: 
 	a first connection port (210, Fig. 2), configured to connect a DC charging station (140, Fig. 1; ¶ 0015); 
 	a second connection port (220, Fig. 2), configured to connect a battery (154, Fig. 1; battery 154 of mobile device 150); 
 	a DC-DC converter (230), coupled between the first connection port and the second connection port (as shown in Fig. 2), the DC-DC converter is configured to convert a first DC voltage (VA; ¶ 0018) into a second DC current/voltage (VB; ¶ 0018) according to a regulation signal (CTRL; ¶ 0029) and output the second DC current/voltage through the second connection port, wherein the second DC voltage is lower than the first DC voltage (¶ 0029); 

 	YANG fails to disclose the controller is configured to communicate with the DC charging station by handshake; communicate with the battery by handshake; and generating the regulation indication when the handshake between the controller and the DC charging station succeeds and according to a handshake result between the controller and the battery. 
 	However, one of ordinary skill in the art would recognize electronic devices may initiate and control communications via a handshake. For example, FILES discloses communicating by handshake and generating a regulation indication (e.g., “determine…voltage levels”) when the handshake succeeds (¶ 0027). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include communicating by handshake as recited in order to enable communication and configuration between the devices.
 	YANG fails to disclose the controller comprises a first microcontroller and a second microcontroller as recited.
 	However, one of ordinary skill in the art would recognize providing multiple controllers in lieu of a single controller would not provide new or unexpected results. For example, PLAG discloses a controller may be comprised of multiple separate controllers (¶ 0025).

 	Regarding claim 4, YANG as modified by FILES and PLAG teaches when the handshake result between the first microcontroller and the battery shows that the handshake was a success (FILES, ¶ 0027), the first microcontroller generates the regulation indication according to a charging indication transmitted through the second connection port by the battery (YANG, ¶ 0036-0037).
 	Regarding claim 6, YANG discloses a charging method, adapted to a charger (110, Figs. 1 and 2), the charging method comprising: 
 	using a controller (260, Fig. 2) of the charger to communicate with a DC charging station (140, Fig. 1; ¶ 0015) via a first connection port of the charger (210, Fig. 2); 
 	using the controller of the charger to communicate with a battery (154, Fig. 1; battery 154 of mobile device 150) via a second connection port of the charger (220, Fig. 2); 
 	using the controller to generate a regulation indication (¶ 0037: e.g., controller 260 determines a charging voltage and/or charging current); 
 	using the controller of the charger to generate a regulation signal according to the regulation indication (controller generates CTRL; ¶ 0029); and 
 	using a DC-DC converter (230, Fig. 2) of the charger to convert a first DC voltage (VA; ¶ 0018) into a second DC current/voltage (VB; ¶ 0018) according to the regulation signal (CTRL; ¶ 0029), and output the second DC current/voltage through a second connection port of the charger (220, Fig. 2) so as to charge the battery, and the second DC voltage is lower than the first DC voltage (¶ 0029).
by handshake; communicates with the battery by handshake; and generating the regulation indication when the handshake between the controller and the DC charging station succeeds and according to a handshake result between the controller and the battery. 
 	However, one of ordinary skill in the art would recognize electronic devices may initiate and control communications via a handshake. For example, FILES discloses communicating by handshake and generating the regulation indication when the handshake succeeds (¶ 0027). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include communicating by handshake as recited in order to enable communication and configuration between the devices.
 	YANG fails to disclose the controller comprises a first microcontroller and a second microcontroller as recited.
 	However, one of ordinary skill in the art would recognize providing multiple controllers in lieu of a single controller would not provide new or unexpected results, and would be an obvious modification. For example, PLAG discloses a controller may be comprised of multiple separate controllers (¶ 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first and second microcontrollers in order to provide suitable and/or sufficient processing capabilities for the charger.
 	Regarding claim 9, YANG as modified by FILES and PLAG teaches when the handshake result between the first microcontroller and the battery shows that the handshake was a success (FILES, ¶ 0027), the step of using the first microcontroller to generate the regulation indication further comprises using the first microcontroller to generate the .
Allowable Subject Matter
Claims 2, 3, 5, 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:
 	Regarding claim 2, the prior art fails to disclose “a third connection port; and an AC-DC converter, coupled between the third connection port and the DC- DC converter, and configured to convert an AC power input through the third connection port; wherein the second microcontroller is further configured to detect whether there is the AC power input through the third connection port, and wherein when the handshake between the first microcontroller and the DC charging station fails and the second microcontroller detects that the AC power is input through the third connection port, the second microcontroller enables the AC-DC converter to convert the AC power into the first DC voltage, and the first microcontroller generates the regulation indication for use by the second microcontroller” as recited. It would not have been obvious to modify the prior art at arrive at the claimed invention.
 	Regarding claim 3, this claim is dependent on claim 2 and would be allowable for the same reasons as claim 2.
 	Regarding claim 5, the prior art fails to disclose “when the handshake result between the first microcontroller and the battery shows that the handshake has failed, the first microcontroller generates the regulation indication according to a predetermined charging indication; or the first microcontroller generates the regulation indication according to a measurement result of the 
 	Regarding claim 7, the prior art fails to disclose “using the second microcontroller to detect whether there is an AC power input through a third connection port of the charger; and when the handshake between the first microcontroller and the DC charging station fails and the second microcontroller detects that the AC power is input through the third connection port, using the second microcontroller to enable an AC-DC converter of the charger to convert the AC power to the first DC voltage, and using the first microcontroller to generate the regulation indication for use by the second microcontroller” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention.
	Regarding claim 8, this claim is dependent on claim 7 and would be allowable for the same reasons as claim 7.
 	Regarding claim 10, the prior art fails to disclose “when the handshake result between the first microcontroller and the battery shows that the handshake has failed, the step of using the first microcontroller to generate the regulation indication further comprises using the first microcontroller to generate the regulation indication: according to a predetermined charging indication; or according to a measurement result of the battery, wherein the measurement result is obtained by measuring via the second connection port” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        6/16/2021